Sub‑Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST Dreyfus International Bond Fund (the “Fund”) On March 15, 2016, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust, purchased 3,750 3.336% notes, due March 18, 2021, issued by Ford Motor Credit Co LLC (CUSIP #345397XW8) (the “Notes”), at a purchase price of $100.00 per Note, including a commission of .350% per Note. The Notes were purchased from HSBC Securities (USA), Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Banco Bradesco BBI S.A. BB Securities Ltd. BNY Mellon Capital Markets, LLC Commerz Markets LLC HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBC Capital Markets, LLC SG Americas Securities, LLC UniCredit Capital Markets LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on April 27-28, 2016. These materials include additional information about the terms of the transaction.
